Exhibit 10.4

 

 

 

SUNOCO, INC.

LONG-TERM PERFORMANCE ENHANCEMENT PLAN III

(effective as of March 2, 2011)

 

 

 



--------------------------------------------------------------------------------

ARTICLE I

Definitions

As used in this Plan, the following terms shall have the meanings herein
specified:

1.1 Affiliate - shall mean any entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with Sunoco, Inc.

1.2 Board of Directors - shall mean the Board of Directors of Sunoco, Inc.

1.3 Business Combination - shall have the meaning provided herein at
Section 1.4(c).

1.4 Change in Control - shall mean the occurrence of any of the following
events:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then-outstanding shares of common stock of
Sunoco, Inc. (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then-outstanding voting securities of Sunoco, Inc. entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section (a), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from Sunoco, Inc., (B) any acquisition by Sunoco, Inc.,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Sunoco, Inc. or any company controlled by, controlling or under
common control with Sunoco, Inc., or (D) any acquisition by any entity pursuant
to a transaction that complies with Sections (c)(1), (c)(2) and (c)(3) of this
definition;

(b) Individuals who, as of May 6, 2010, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
shareholders of Sunoco, Inc., was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;

(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Sunoco, Inc. or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Sunoco, Inc. or the acquisition of assets or stock of another entity
by Sunoco, Inc. or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation that, as a result of such transaction, owns Sunoco, Inc. or all or
substantially all of the assets of Sunoco, Inc., either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (2) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of Sunoco, Inc. or such corporation
resulting from such Business Combination or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation

 

2



--------------------------------------------------------------------------------

resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board of
Directors providing for such Business Combination; or

(d) Approval by the shareholders of Sunoco, Inc. of a complete liquidation or
dissolution of Sunoco, Inc.

1.5 Code - shall mean the Internal Revenue Code of 1986, as amended.

1.6 Committee - shall mean the committee appointed to administer this Plan by
the Board of Directors, as constituted from time to time. The Committee shall
consist of at least two (2) members of the Board of Directors, each of whom
shall meet applicable requirements set forth in the pertinent regulations under
Section 16 of the Exchange Act and section 162(m) of the Code.

1.7 Common Stock - shall mean the authorized and unissued or treasury shares of
common stock of Sunoco, Inc.

1.8 Company - shall mean Sunoco, Inc., and any Affiliate.

1.9 Corporate Transaction - shall have the meaning provided herein at
Section 5.8(b).

1.10 Disaffiliation - shall mean, for purposes of Section 5.8(b) hereof, a
Subsidiary’s or Affiliate’s ceasing to be a Subsidiary or Affiliate for any
reason (including, without limitation, as a result of a public offering, or a
spinoff or sale by the Company, of the stock of the Subsidiary or Affiliate) or
a sale of a division of the Company and its Affiliates.

1.11 Dividend Equivalents - shall have the meaning provided herein at
Section 4.3.

1.12 Dividend Equivalent Account - shall have the meaning provided herein at
Section 4.3.

1.13 Employment Termination Date - shall mean the date on which the employment
relationship between the Participant and the Company is terminated.

1.14 Exchange Act - shall mean the Securities Exchange Act of 1934, as amended.

1.15 Exercise Period - shall have the meaning provided herein at Section 3.3.

1.16 Exercise Price - shall mean the purchase price per share of Common Stock
deliverable upon the exercise of an Option.

1.17 Fair Market Value - shall mean, as of any date and in respect of any share
of Common Stock, the closing price on such date of a share of Common Stock (as
reflected in the tables of the Wall Street Journal, under the caption “Biggest
1,000 Stocks”) or any other publication selected by the Committee). If there is
no sale of shares of Common Stock on the New York Stock Exchange on such date,
then the Fair Market Value shall be the closing price on the next succeeding
date on which a closing price is reported. In the event that the Common Stock is
not traded, FMV will be determined by the Committee. In no event shall the Fair
Market Value of any share of Common Stock be less than its par value.

1.18 Grant Date - shall have the meaning provided herein at Section 3.1.

 

3



--------------------------------------------------------------------------------

1.19 Immediate Family Member - shall mean spouse (or common law spouse),
siblings, parents, children, stepchildren, adoptive relationships and/or
grandchildren of the Participant (and, for this purpose, also shall include the
Participant).

1.20 Incumbent Board - shall have the meaning provided herein at Section 1.4(b).

1.21 Just Cause - shall mean, as determined by the Committee:

(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Participant by
the Board of Directors or the Chief Executive Officer that specifically
identifies the manner in which the Board of Directors or the Chief Executive
Officer believes that the Participant has not substantially performed the
Participant’s duties,

(b) indictment of the Participant for a felony in connection with the
Participant’s employment duties or responsibilities to the Company that is not
quashed within six (6) months;

(c) conviction of Participant of a felony;

(d) willful conduct by the Participant in connection with the Participant’s
employment duties or responsibilities to the Company that is gross misconduct
(including, but not limited to, dishonest or fraudulent acts) and places the
Company at risk of material injury; or

(e) the Participant’s failure to comply with a policy of the Company that places
the Company at risk of material injury.

For purposes of this Section 1.21, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. In
addition, for purposes of this Section 1.21, “injury” shall include, but not be
limited to, financial injury and injury to the reputation of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.

1.22 Market Price - shall be the greater of:

(a) the highest price per share of Common Stock paid in connection with any
Change in Control during the period from the sixtieth (60th ) calendar day
immediately prior to the Change in Control through no later than the earlier of
(1) ninety (90) days following the date of occurrence of such Change in Control
or (2) two and one-half (2  1/2) months following the end of the calendar year
in which the date of such Change in Control occurs; and

(b) the highest trading price per share of Common Stock as reflected in the
tables of the Wall Street Journal (presently the “Biggest 1,000 Stocks”) during
the 60-day period immediately prior to the Change in Control.

1.23 Option - shall mean a Stock Option.

1.24 Optionee - shall mean the holder of an Option.

1.25 Outstanding Company Common Stock - shall have the meaning provided herein
at Section 1.4(a).

1.26 Outstanding Company Voting Securities - shall have the meaning provided
herein at Section 1.4(a).

1.27 Participant - shall have the meaning provided herein at Section 2.3(a).

1.28 Performance Factors - shall mean the various payout percentages related to
the attainment levels of one or more Performance Goals, as determined by the
Committee.

 

4



--------------------------------------------------------------------------------

1.29 Performance Goals - shall mean the specific targeted amounts of, or changes
in, financial or operating goals including: revenues; expenses; net income;
operating income; operating income after tax; equity; return on equity, assets
or capital employed; working capital; total shareholder return; earnings before
interest, taxes, depreciation and amortization (“EBITDA”); earnings before
interest and taxes (“EBIT”); operating capacity utilized; production or sales
volumes; throughput, cost of refining/processing; margin capture; gross margin;
or operating margin. Such goals may be applicable to the Company as a whole or
one or more of its business units and may be applied in total or on a per share,
per barrel or percentage basis and on an absolute basis or relative to other
companies, industries or indices or any combination thereof, as determined by
the Committee.

1.30 Performance Period - shall have the meaning provided herein at Section 4.4.

1.31 Performance Share Units - shall have the meaning provided herein at
Section 4.4.

1.32 Person - shall have the meaning provided herein at Section 1.4(a).

1.33 Plan - shall mean this Sunoco, Inc. Long-Term Performance Enhancement Plan
III, as amended or as amended and restated from time to time.

1.34 Qualifying Termination - shall mean, with respect to the employment of any
Participant who is a participant in the Sunoco, Inc. Special Executive Severance
Plan, a “Qualifying Termination” as defined in such plan, and with respect to
the employment of any other Participant, the following:

(a) a termination of employment by the Company within seven (7) months after a
Change in Control, other than for Just Cause, death or permanent disability;

(b) a termination of employment by the Participant within seven (7) months after
a Change in Control for one or more of the following reasons:

(1) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change in Control, or a significant reduction in the duties and responsibilities
held by the Participant immediately prior to the Change in Control, in each case
except in connection with such Participant’s termination of employment by the
Company for Just Cause; or

(2) a reduction by the Company in the Participant’s combined annual base salary
and guideline (target) bonus as in effect immediately prior to the Change in
Control; or

(3) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control;

provided, however, that in the case of any such termination of employment by the
Participant under this subparagraph (b), such termination shall not be deemed to
be a Qualifying Termination unless the termination occurs within 120 days after
the occurrence of the event or events constituting the reason for the
termination; or

(c) before a Change in Control, a termination of employment by the Company,
other than a termination for Just Cause, or a termination of employment by the
Participant for one of the reasons set forth in (b) above, if the affected
Participant can demonstrate that such termination or circumstance in (b) above
leading to the termination:

(1) was at the request of a third party with which the Company had entered into
negotiations or an agreement with regard to a Change in Control; or

(2) otherwise occurred in connection with a Change in Control;

 

5



--------------------------------------------------------------------------------

provided, however, that in either such case, a Change in Control actually occurs
within one (1) year following the Employment Termination Date.

1.35 Restricted Share Units - shall have the meaning provided herein at
Section 4.1.

1.36 Share Change - shall have the meaning provided herein at Section 5.8(a).

1.37 Share Units - shall have the meaning provided herein at Section 4.1.

1.38 Stock Options - shall have the meaning provided herein at Section 3.1.

1.39 SU Payout Date - shall have the meaning provided herein at Section 4.9.

1.40 Subsidiary - shall mean any corporation of which, at the time, more than
fifty percent (50%) of the shares entitled to vote generally in an election of
directors are owned directly or indirectly by Sunoco, Inc. or any subsidiary
thereof.

1.41 Sunoco, Inc. - shall mean Sunoco, Inc., a Pennsylvania corporation, and any
successor thereto by merger, consolidation, liquidation or purchase of assets or
stock or similar transaction.

ARTICLE II

Background, Purpose and Term of Plan; Participation & Eligibility for Benefits

2.1 Purpose of the Plan. The purposes of this Plan are to:

(a) better align the interests of shareholders and management of the Company by
creating a direct linkage between Participants’ rewards and shareholders’ gains;

(b) provide management with the ability to increase equity ownership in Sunoco,
Inc.;

(c) provide competitive compensation opportunities that can be realized through
attainment of performance goals; and

(d) provide an incentive to management for continuous employment with the
Company.

It is intended that certain awards made under the Plan will qualify as
performance-based compensation under section 162(m) of the Code.

2.2 Term of the Plan. The Plan will become effective upon approval by the
holders of a majority of the votes cast at the 2010 Annual Meeting of
Shareholders of the Company. No awards will be made under this Plan after
December 31, 2020. The Plan and all awards made under the Plan prior to such
date shall remain in effect until such awards have been satisfied or terminated
in accordance with the Plan and the terms of such awards.

2.3 Administration. The Plan shall be administered by the Committee, which shall
have the authority, in its sole discretion and from time to time to:

(a) designate the employees or classes of employees eligible to participate in
the Plan (each such employee being a “Participant”);

(b) grant awards provided in the Plan in such form and amount as the Committee
shall determine;

(c) impose such limitations, restrictions and conditions upon any such award as
the Committee shall deem appropriate; and

(d) interpret the Plan, adopt, amend and rescind rules and regulations relating
to the Plan, and make all other determinations and take all other action
necessary or advisable for the implementation and administration of the Plan.

 

6



--------------------------------------------------------------------------------

The decisions and determinations of the Committee on all matters relating to the
Plan shall be in its sole discretion and shall be conclusive. No member of the
Committee shall be liable for any action taken or not taken or decision made or
not made in good faith relating to the Plan or any award thereunder.

2.4 Eligibility for Participation. Participants in the Plan shall be those
officers and other key employees occupying responsible managerial or
professional positions at the Company, and capable of substantially contributing
to its success.

In making this selection and in determining the amount of awards, the Committee
shall consider any factors deemed relevant, including the individual’s
functions, responsibilities, value of services to the Company and past and
potential contributions to its profitability and sound growth.

2.5 Types of Awards Under the Plan. Awards under the Plan may be in the form of
any one or more of the following:

(a) Stock Options, as described in Article III; and/or

(b) Share Units, as described in Article VI.

2.6 Aggregate Limitation on Awards. Shares of stock which may be issued under
the Plan shall be Common Stock. The maximum number of shares of Common Stock
authorized for issuance under the Plan is three million five hundred thousand
(3,500,000). No Option may be granted if the number of shares of Common Stock to
which such Option relates, when added to the number of shares of Common Stock
previously issued under the Plan, exceeds the number of such shares reserved
under the preceding sentence. For purposes of calculating the maximum number of
shares of Common Stock which may be issued under the Plan:

(a) all the shares issued (including the shares, if any, withheld for tax
withholding requirements) shall be counted when cash is used as full payment for
shares issued upon exercise of an Option;

(b) only the shares issued (including the shares, if any, withheld for tax
withholding requirements) net of shares of Common Stock used as full or partial
payment for such shares upon exercise of an Option, shall be counted; and

(c) only the shares issued (including the shares, if any, withheld for tax
withholding) upon vesting and payment of Share Units, shall be counted.

Shares tendered by a Participant as payment for shares issued upon exercise of
an Option shall be available for issuance under the Plan. Any shares distributed
pursuant to an Option may consist, in whole or in part, of authorized and
unissued shares or treasury shares including shares of Common Stock acquired by
purchase in the open market or in private transactions. Any shares of Common
Stock subject to an Option, which for any reason is terminated, unexercised or
expires shall again be available for issuance under the Plan.

(d) The maximum number of Options that shall be granted in any calendar year to
a Participant shall be six hundred thousand (600,000).

(e) The maximum number of Performance Share Units granted in any calendar year
to a Participant shall be one hundred fifty thousand (150,000).

(f) The maximum number of Restricted Share Units granted in any calendar year to
a Participant shall be one hundred fifty thousand (150,000).

The share limits set forth in this Section 2.6 shall be adjusted to reflect any
Share Changes as discussed in Section 5.8(a).

 

7



--------------------------------------------------------------------------------

ARTICLE II

Stock Options

3.1 Award of Stock Options. The Committee, from time to time, and subject to the
provisions of the Plan and such other terms and conditions as the Committee may
prescribe, may grant to any Participant in the Plan one or more options (not
intended to qualify as “incentive stock options” under section 422 of the Code)
to purchase for cash or shares the number of shares of Common Stock (“Stock
Options”) allotted by the Committee. The “Grant Date” for each Stock Option
shall be the date of the Committee action to make the award or, if later, the
date selected by the Committee as the date of grant of Stock Options pursuant to
the Plan.

3.2 Stock Option Agreements. The grant of a Stock Option shall be evidenced by a
written Stock Option Agreement, executed by the Company and the holder of a
Stock Option, stating the number of shares of Common Stock subject to the Stock
Option evidenced thereby, and in such form as the Committee may from time to
time determine.

3.3 Exercise Price. The Exercise Price per share of Common Stock deliverable
upon the exercise of a Stock Option shall be not less than the Fair Market Value
of a share of Common Stock on the Grant Date. If there is no sale of shares of
Common Stock on the New York Stock Exchange on the Grant Date or for more than
ten (10) days immediately succeeding such date, the Exercise Price shall be as
determined by the Committee in such other manner as it may deem appropriate. In
no event shall the Exercise Price of any share of Common Stock be less than its
par value.

3.4 Term and Exercise. The term and the vesting schedule of the Stock Options
shall be determined by the Committee. However, except as otherwise provided in
Section 3.11, no Stock Option may be exercisable before the first anniversary of
the Grant Date or after the tenth anniversary of the Grant Date. No Stock Option
shall be exercisable after the expiration of its term.

3.5 Transferability. No Stock Option may be transferred by the Participant other
than by will, by the laws of descent and distribution or, to the extent not
inconsistent with the applicable provisions of the Code, pursuant to a domestic
relations order under applicable provisions of law, and during the Participant’s
lifetime the Stock Option may be exercised only by the Participant; provided,
however, that, subject to such limits as the Committee may establish, the
Committee, in its discretion, may allow the Participant to transfer a Stock
Option for no consideration to, or for the benefit of, an Immediate Family
Member or to a bona fide trust for the exclusive benefit of such Immediate
Family Members, or a partnership or limited liability company in which such
Immediate Family Members are the only partners or members.

Such transfer may only be effected following the advance written notice from the
Participant to the Committee, describing the terms and conditions of the
proposed transfer, and such transfer shall become effective only when recorded
in the Company’s record of outstanding Stock Options. Any such transferable
Stock Option is further conditioned on the Participant and such Immediate Family
Member or other transferee agreeing to abide by the Company’s then-current Stock
Option transfer guidelines. In the discretion of the Committee, the foregoing
right to transfer a Stock Option also will apply to the right to transfer
ancillary rights associated with such Stock Option, and to the right to consent
to any amendment to the applicable Stock Option Agreement.

Subsequent transfers shall be prohibited except in accordance with the laws of
descent and distribution, or by will. Following transfer, any such Stock Options
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, and the terms “Optionee” or “Participant” shall
be deemed to include the transferee; provided, however, that the events of
termination of employment of Sections 3.8 (“Retirement or Disability”), 3.9
(“Termination for Other Reasons”) and 3.10 (“Death of Optionee”) hereof shall
continue to be applied with respect to the original Optionee, following which
the Stock Options shall be exercisable by the transferee only to the extent, and
for the respective periods specified therein. Neither the

 

8



--------------------------------------------------------------------------------

Committee nor the Company will have any obligation to inform any transferee of a
Stock Option of any expiration, termination, lapse or acceleration of such
Option. The Company will have no obligation to register with any federal or
state securities commission or agency any Common Stock issuable or issued under
a Stock Option that has been transferred by a Participant under this
Section 3.5.

3.6 Manner of Payment. Each Stock Option Agreement shall set forth the procedure
governing the exercise of the Stock Option granted thereunder, and shall provide
that, upon such exercise in respect of any shares of Common Stock subject
thereto, the Optionee shall pay to the Company, in full, the Exercise Price for
such shares (together with payment for any taxes which the Company is required
by law to withhold by reason of such exercise) with cash or with Common Stock.
If Common Stock is used, the exercise price of a vested Stock Option, or portion
thereof, may be paid through the delivery of shares of the Company’s Common
Stock owned by the Optionee, or by foregoing delivery of shares of the Company’s
Common Stock subject to the Stock Option, in each case having an aggregate Fair
Market Value (as determined as of the date prior to exercise) equal to the
exercise price; provided, however, that any use of shares of Company Common
Stock in accordance with this provision must be in compliance with
then-applicable accounting rules.

3.7 Issuance and Delivery of Shares. As soon as practicable after receipt of
payment, the Company shall deliver to the Optionee a certificate or certificates
for, or otherwise register the Optionee on the books and records of the Company
as a holder of, such shares of Common Stock. The Optionee shall become a
shareholder of Sunoco, Inc. with respect to the Common Stock so registered, or
represented by share certificates so issued, and as such shall be fully entitled
to receive dividends, to vote and to exercise all other rights of a shareholder
except to the extent otherwise provided in the Option award.

(a) Notwithstanding the foregoing, and at the discretion of the Committee, any
Optionee subject to minimum stock ownership guidelines (as established from time
to time by the Committee or the Company), but failing to meet the applicable
personal ownership requirement within the prescribed period may, upon exercise
of the Options, receive a number of shares of Common Stock subject to the
following restrictions which shall remain in place until compliance with such
ownership guidelines is attained:

(1) The number of shares subject to the restrictions shall be equal to the total
number of shares received in the exercise of the Options, minus the sum of:

(A) to the extent that shares received upon exercise of the Option are used to
pay the Exercise Price, the number of shares which have a Fair Market Value on
the date of the Option exercise equal to the total amount paid for all the
shares received in the Option exercise; and

(B) to the extent that shares received upon exercise of the Option are used to
pay taxes and brokerage fees, the number of shares which have a Fair Market
Value on the date of the Option exercise equal to the applicable federal, state
and local withholding tax on the total Option exercise and any brokerage
commission or interest charges, if applicable to the exercise.

(2) Other than transfers to family members or trusts that are permitted in
accordance with the applicable stock ownership guidelines, and that will not
result in a reduction in the level of ownership attributable to the Participant
under such guidelines, the Optionee shall be prohibited from effecting the sale,
exchange, transfer, pledge, hypothecation, gift or other disposition of such
shares of Common Stock until the earliest of:

(A) attainment of compliance with applicable stock ownership guidelines;

(B) the Optionee’s death, retirement, or permanent disability (as determined by
the Committee); or

(C) occurrence of the Optionee’s Employment Termination Date, for any reason
other than Just Cause.

(3) The restrictions shall apply to any new, additional or different securities
the Optionee may become entitled to receive with respect to such shares by
virtue of a stock split or stock dividend or any other change in the corporate
or capital structure of the Company.

 

9



--------------------------------------------------------------------------------

(b) Until such time as the restrictions hereunder lapse, the shares will be held
in “book-entry form” and appropriate notation of these restrictions will be
maintained in the records of the Company’s transfer agent and registrar. Any
share certificate representing such shares will bear a conspicuous legend
evidencing these restrictions, and the Company may require the Optionee to
deposit the share certificate with the Company or its agent, endorsed in blank
or accompanied by a duly executed irrevocable stock power or other instrument of
transfer.

3.8 Retirement or Disability. Upon termination of the Optionee’s employment by
reason of retirement or permanent disability (as each is determined by the
Committee), all unvested Stock Options shall terminate immediately, and all
vested Stock Options shall not terminate and shall be exercisable during the
remaining term of the Stock Option.

3.9 Termination for Other Reasons. Except as provided in Sections 3.8 and 3.10,
or except otherwise determined by the Committee, upon termination of an
Optionee’s employment, all unvested Stock Options shall terminate immediately,
and all vested Stock Options shall terminate:

(a) immediately, in the case of an Optionee terminated by the Company for Just
Cause; or

(b) (A) if such termination of employment occurs prior to a Change in Control or
following the two-year anniversary of a Change in Control, upon the expiration
of ninety (90) calendar days following the occurrence of the Optionee’s
Employment Termination Date and (B) if such termination of employment occurs
within two (2) years after a Change in Control, upon the expiration of one
(1) year following the occurrence of the Optionee’s Employment Termination Date,
other than, in the case of each clause (A) and clause (B), a termination of
employment for Just Cause (in which clause (a) shall apply); provided, however,
in no event may a Stock Option be exercised beyond the remaining term of the
Stock Option.

3.10 Death of Optionee. Any rights in respect of Stock Options to the extent
exercisable on the date of the Optionee’s death may be exercised by the
Optionee’s estate or by any person that acquires the legal right to exercise
such Stock Option by bequest, inheritance, or otherwise by reason of the death
of the Optionee. Any such exercise to be valid must occur within the remaining
term of the Stock Option. The foregoing provisions of this Section 3.10 shall
apply to an Optionee who dies while employed by the Company and to an Optionee
whose employment may have terminated prior to death; provided, however, that:

(a) an Optionee who dies while employed by the Company will be treated as if the
Optionee had retired on the date of death. Accordingly, the Optionee’s estate or
a person who acquires the right to exercise such Stock Option by bequest or
inheritance will have the right to exercise the Stock Option in accordance with
Section 3.8; or

(b) the estate or a person who acquires the right to exercise a Stock Option by
bequest or inheritance from an Optionee who dies after terminating employment
with the Company will have the remainder of any exercise period provided under
Sections 3.8 and 3.9.

3.11 Acceleration of Options. Notwithstanding any provisions to the contrary in
agreements evidencing Options granted thereunder or in this Plan, each
outstanding Option shall become immediately and fully exercisable upon the
occurrence of any Change in Control.

 

10



--------------------------------------------------------------------------------

ARTICLE IV

Share Units

4.1 Award of Share Units. The Committee, from time to time, and subject to the
provisions of the Plan, may grant to any Participant in the Plan rights to
receive shares of Common Stock which are subject to a risk of forfeiture by the
Participant (“Share Units”). At the time it grants any Share Units, the
Committee shall determine whether the payment of such Share Units shall be
conditioned upon either:

(a) the Participant’s continued employment with the Company throughout a stated
period (“Restricted Share Units”) (Section 4.4); or

(b) the attainment of certain predetermined performance objectives during a
stated period (“Performance Share Units”) (Section 4.5).

The date Share Units are granted shall mean the date selected by the Committee
as of which the Committee allots a specific number of Share Units to a
Participant pursuant to the Plan.

4.2 Share Unit Agreements. Share Units granted under the Plan shall be evidenced
by written agreements stating the type of Share Units, the number of Share Units
evidenced thereby, the form of payment and such other provisions as the
Committee may from time to time determine.

4.3 Dividend Equivalents. A holder of Share Units will be entitled to receive
payment from the Company in an amount equal to each cash dividend (“Dividend
Equivalent”) Sunoco, Inc. would have paid to such holder had he, on the record
date for payment of such dividend, been the holder of record of shares of Common
Stock equal to the number of Share Units which had been earned by such holder.
The Company shall establish a bookkeeping account on behalf of each Participant
in which the Dividend Equivalents allocated to such Participant (“Dividend
Equivalent Account”) shall be credited. The Dividend Equivalent Account will not
bear interest.

4.4 Performance Period. Upon making an award, the Committee shall determine (and
the Share Unit Agreement shall state) the length of the applicable period during
which employment must be maintained or certain performance targets must be
attained (the “Performance Period”).

4.5 Performance Goals. Performance Share Units and the related Dividend
Equivalent Account earned may be based upon the attainment of Performance
Goal(s) established by the Committee in accordance with section 162(m) of the
Code. Within the first ninety (90) days of the Performance Period, the Committee
shall establish, in writing, the weighted Performance Goal(s) and related
Performance Factors for various goal achievement levels for the Company. In
establishing the weighted Performance Goal(s), the Committee shall take the
necessary steps to insure that the Company’s ability to achieve the
pre-established goals is uncertain at the time the goals are set. The
established written Performance Goal(s), assigned weights, and Performance
Factors shall be written in terms of an objective formula, whereby any third
party having knowledge of the relevant Company performance results could
calculate the amount to be paid. Such Performance Goal(s) may vary by
Participant and by grant.

The number of Performance Share Units and Dividend Equivalents earned will be
equal to the amounts awarded multiplied by the applicable Performance Factors.
However, the Committee shall have the discretion, by Participant and by grant,
to reduce (but not to increase) some or all of the amount that would otherwise
be payable by reason of the satisfaction of the Performance Goal(s). In making
any such determination, the Committee is authorized to take into account any
such factor or factors it determines are appropriate, including but not limited
to Company, business unit and individual performance.

 

11



--------------------------------------------------------------------------------

4.6 Payment of Share Units and Dividend Equivalent Account.

(a) Payment in respect of Share Units earned (as determined under Sections 4.4
and 4.5) shall be made to the holder thereof within two and one-half
(2  1/2) months after the Performance Period for such units has ended, but only
to the extent that the Committee certifies in writing that the continuing
employment and/or any applicable Performance Goals have been met.

(b) Except as may be otherwise provided by Section 4.9, payment for Share Units
earned shall be made either in shares of Common Stock, or in cash, at the sole
discretion of the Committee. The medium of payment, whether in shares of Common
Stock or in cash, shall be set forth in the Committee’s resolution granting the
Share Units and in the Agreement with the Participant.

(c) For an award of Share Units to be paid out in shares, the number of shares
paid shall be equal to the number of Share Units earned. The holder may elect to
reduce this amount by the number of shares of Common Stock which have, on the
date the Share Units are paid, a Fair Market Value equal to the applicable
federal, state and local withholding tax due on the receipt of Common Stock, in
lieu of making a cash payment equal to the amount of such withholding tax due.

(d) For an award of Share Units to be settled in cash, the amount of cash paid
shall be equal to the number of Share Units earned multiplied by the average
closing price for a share of Common Stock as published in the Wall Street
Journal (under the caption “Biggest 1,000 Stocks”) or any other publication
selected by the Committee for the period of ten (10) trading days immediately
prior to such date following the lapse of the Performance Period, and the
satisfaction of any other applicable conditions established by the Committee at
the time of grant, that the Participant first becomes entitled to receive such
payment. Such amount will be reduced by applicable federal, state and local
withholding tax due.

(e) A holder of Share Units (whether or not such Share Units are to be paid out
in Common Stock, or settled in cash) will be entitled to receive from the
Company, within two and one-half (2   1/2) months after the end of the
Performance Period, payment of an amount in cash equal to the Dividend
Equivalent Account earned (as determined under Sections 4.4 and 4.5) by the
holder minus applicable federal, state and local withholding tax due.

(f) Notwithstanding the foregoing, and at the discretion of the Committee, any
Participant subject to minimum stock ownership guidelines (as established from
time to time by the Committee or the Company), but failing to meet the
applicable personal ownership requirement within the prescribed period may
receive a number of shares of Common Stock upon payment of the Share Units,
subject to the following restrictions which shall remain in place until
compliance with such ownership guidelines is attained:

(1) The number of shares subject to the restrictions shall be equal to the total
number of Share Units being paid out, minus the number of shares of Common Stock
used to pay applicable federal, state and local withholding tax on the total
payment of such Share Units.

(2) Other than transfers to family members or trusts that are permitted in
accordance with the applicable stock ownership guidelines, and that will not
result in a reduction in the level of ownership attributable to the Participant
under such guidelines, the Participant shall be prohibited from effecting the
sale, exchange, transfer, pledge, hypothecation, gift or other disposition of
such shares of Common Stock until the earlier of:

(A) attainment of compliance with applicable stock ownership guidelines;

(B) the Participant’s death, retirement, or permanent disability (as determined
by the Committee); or

(C) occurrence of the Participant’s Employment Termination Date, for any reason
other than Just Cause.

(3) These restrictions shall apply to any new, additional or different
securities the Participant may become entitled to receive with respect to such
shares by virtue of a stock split or stock dividend or any other change in the
corporate or capital structure of the Company.

 

12



--------------------------------------------------------------------------------

Until such time as the restrictions hereunder lapse, the shares will be held in
“book-entry form” and appropriate notation of these restrictions will be
maintained in the records of the Company’s transfer agent and registrar. Any
share certificate representing such shares will bear a conspicuous legend
evidencing these restrictions, and the Company may require the Participant to
deposit the share certificate with the Company or its agent, endorsed in blank
or accompanied by a duly executed irrevocable stock power or other instrument of
transfer.

4.7 Death, Disability or Retirement.

(a) In the case of an award of Restricted Share Units, upon the occurrence of a
Participant’s death or permanent disability (as determined by the Committee)
prior to the end of the Performance Period, the conditions to payout, if any,
shall be determined by the Committee and shall be set forth in the agreement
granting the Share Units, and shall be paid on the first day of the second month
following the date of the Participant’s death or the date of determination of
permanent disability. For the treatment of such Restricted Share Units upon the
occurrence of a Participant’s retirement, see Section 4.8

(b) In the case of an award of Performance Share Units, upon the occurrence of a
Participant’s Employment Termination Date, by reason of death, permanent
disability or retirement (as each is determined by the Committee) prior to the
end of the Performance Period, such Participant shall be entitled to receive at
the end of the Performance Period payment, if any, in respect of such
Performance Share Units; provided, however, that such Performance Share Units,
together with related Dividend Equivalents, shall be adjusted by multiplying the
amount thereof by a fraction, the numerator which shall be the number of full
and partial calendar months between the date of the beginning of the Performance
Period of the Performance Share Units and the Participant’s Employment
Termination Date, and the denominator of which shall be the number of full and
partial calendar months from the date of the beginning of the Performance Period
to the end of the Performance Period.

4.8 Termination of Employment. Except as provided in Sections 4.7 and 4.9, or as
determined by the Committee, 100% of all Share Units of a Participant under the
Plan shall be forfeited and the Dividend Equivalent Account shall be forfeited
upon the occurrence of the Participant’s Employment Termination Date prior to
the end of the Performance Period, and in such event the Participant shall not
be entitled to receive any Common Stock or any payment of the Dividend
Equivalent Account regardless of the level of Performance Goals achieved for the
respective Performance Periods.

4.9 Change in Control.

(a) In the event of a Change in Control, Share Units shall be paid to the
Participant no later than the earlier of (i) ninety (90) days following the date
of occurrence of such Change in Control or (ii) two and one-half (2  
1/2) months following the end of the calendar year in which occurs the date of
such Change in Control (the “SU Payout Date”), regardless of whether the
applicable Performance Period has expired or whether the applicable Performance
Goals have been met. For a Change in Control occurring within the first
consecutive twelve-month period following the date of grant, the number of
Performance Share Units paid out with regard to such grant shall be equal to the
total number of Performance Share Units outstanding in such grant as of the
Change in Control, not adjusted for any Performance Factors described in
Section 4.5. For a Change in Control occurring after the first consecutive
twelve-month period following the date of grant, the number of Performance Share
Units paid out with regard to such grant shall be the greater of (i) the total
number of Performance Share Units outstanding in such grant as of the Change in
Control, not adjusted for any Performance Factors described in Section 4.5 or
(ii) the total number of such Performance Share Units outstanding in such grant,
multiplied by the applicable Performance Factors related to the Company’s actual
performance immediately prior to the Change in Control. In the case of an award
of Restricted Share Units, the total number of Restricted Share Units
outstanding in such grant as of the Change in Control shall be paid to the
Participant.

 

13



--------------------------------------------------------------------------------

(b) The Participant’s Share Units shall be payable to the Participant in cash or
stock, as determined by the Committee prior to the Change in Control, as
follows:

(1) if the Participant is to receive stock, the Participant will receive shares
of Common Stock equal in number to the total number of Share Units as stated
above in this Section 4.9; or

(2) if the Participant is to receive cash, the Participant will be paid an
amount in cash equal to the number of Share Units stated above in this
Section 4.9 multiplied by the Market Price. Such amount will be reduced by the
applicable federal, state and local withholding taxes due.

(c) On or before the SU Payout Date, the Participant will be paid an amount in
cash equal to the applicable Dividend Equivalents on the number of Share Units
being paid pursuant to this Section 4.9 for the time period immediately
preceding the Change in Control.

(d) Payout of outstanding Share Units and the Dividend Equivalents shall be made
to each Participant:

(1) who is employed by the Company on the SU Payout Date; or

(2) whose employment relationship with the Company is terminated:

(A) as a result of any Qualifying Termination prior to the SU Payout Date; or

(B) as a result of death, permanent disability or retirement (as each is
determined by the Committee), that has occurred prior to the SU Payout Date.

The Committee may establish, at the time of the grant of Share Units, other
conditions which must be met for payout to occur. These conditions shall be set
forth in the Committee’s resolution granting the Share Units and in the
Agreement with the holders.

ARTICLE V

Miscellaneous

5.1 General Restriction. Each award under the Plan shall be subject to the
requirement that if, at any time, the Committee shall determine that:

(a) the listing, registration or qualification of the shares of Common Stock
subject or related thereto upon any securities exchange or under any state or
Federal law; or

(b) the consent or approval of any government regulatory body; or

(c) an agreement by the recipient of an award with respect to the disposition of
shares of Common Stock,

is necessary or desirable as a condition of, or in connection with, the granting
of such award or the issue or purchase of shares of Common Stock thereunder,
then such award may not be consummated in whole or in part unless such listing,
registration, qualification, consent, approval or agreement shall have been
effected or obtained free of any conditions not acceptable to the Committee.

5.2 Non-Assignability. Awards under the Plan shall not be assignable or
transferable by the recipient thereof, except by will or by the laws of descent
and distribution, except as otherwise set forth in this Plan or except as
otherwise determined by the Committee. Accordingly, during the life of the
recipient, such award shall be exercisable only by such person or by such
person’s guardian or legal representative, unless the Committee determines
otherwise.

5.3 Right to Terminate Employment; Effect of Disaffiliation. Nothing in the Plan
or in any agreement entered into pursuant to the Plan shall confer upon any
Participant the right to continue in the employment of the Company, or affect
any right which the Company may have to terminate the employment of, or service
by, such

 

14



--------------------------------------------------------------------------------

Participant. If an Affiliate ceases to be an Affiliate as a result of the sale
or other disposition by Sunoco, Inc. or one of its continuing Affiliates of its
ownership interest in the former Affiliate, or otherwise, then individuals who
remain employed by such former Affiliate thereafter shall be considered for all
purposes under the Plan to have terminated their employment relationship with
the Company.

5.4 Non-Uniform Determinations. The Committee’s determinations under the Plan
(including without limitation, determinations of the persons to receive awards,
the form, amount and timing of such awards, the terms and provisions of such
awards, and the agreements evidencing same) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, awards
under the Plan, whether or not such persons are similarly situated.

5.5 Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect thereto unless and until shares of
Common Stock are issued on behalf of such recipient in “book-entry” form, in the
records of the Company’s transfer agent and registrar, or certificates have been
issued for such shares.

5.6 Leaves of Absence. The Committee shall be entitled to make such rules,
regulations and determinations as it deems appropriate under the Plan in respect
of any leave of absence taken by the recipient of any award. Without limiting
the generality of the foregoing, the Committee shall be entitled to determine
(a) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan and (b) the impact, if any, of any
such leave of absence on awards under the Plan theretofore made to any recipient
who takes such leaves of absence.

5.7 Newly Eligible Employees. The Committee shall be entitled to make such
rules, regulations, determinations and awards as it deems appropriate in respect
of any employee who becomes eligible to participate in the Plan or any portion
thereof after the commencement of an award or incentive period.

5.8 Adjustments.

(a) In the event of a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of Sunoco, Inc. (each a “Share Change”), the Committee or Board of
Directors shall make an equitable and proportionate anti-dilution adjustment to
offset any resultant change in the per-share price of Sunoco, Inc.’s Common
Stock, and preserve the intrinsic value of Stock Options, Share Units and other
awards theretofore granted under the Plan. Such mandatory adjustment may include
a change in one or more of the following: (1) the aggregate number of shares of
Common Stock reserved for issuance and delivery under the Plan; (2) the number
of shares of Common Stock or other securities subject to outstanding awards
under the Plan; (3) the exercise price of outstanding Options; and (4) other
similar matters.

(b) In the event of a merger, amalgamation, consolidation, acquisition of
property or shares, separation, spinoff, other distribution of stock or property
(including any extraordinary cash or stock dividend), reorganization, stock
rights offering, liquidation, Disaffiliation, or similar event affecting the
Company or any of its Subsidiaries that is not a Share Change (each, a
“Corporate Transaction”), the Committee or the Board of Directors may in its
discretion make such substitutions or adjustments as it deems appropriate and
equitable to (1) the aggregate number and kind of shares of Common Stock or
other securities reserved for issuance and delivery under the Plan, (2) the
number and kind of shares of Common Stock or other securities subject to
outstanding awards under the Plan; and (3) the exercise price of outstanding
Options, (4) the cancellation of outstanding awards granted under the Plan in
exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such awards, as determined by the
Committee or the Board of Directors in its sole discretion (it being understood
that in the case of a Corporate Transaction with respect to which holders of
Common Stock receive consideration other than publicly traded equity securities
of the ultimate surviving entity, any such determination by the Committee or the
Board of Directors that the value of an Option shall for this purpose be deemed
to equal

 

15



--------------------------------------------------------------------------------

the excess, if any, of the value of the consideration being paid for each share
of Common Stock pursuant to such Corporate Transaction over the exercise price
of such Option shall conclusively be deemed valid); (5) the substitution of
other property (including, without limitation, cash or other securities of the
Company and securities of entities other than the Company) for the shares of
Common Stock subject to outstanding awards under the Plan; and (6) in connection
with any Disaffiliation, arranging for the assumption of awards granted under
the Plan, or replacement of awards granted under the Plan with new awards based
on other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to awards under the Plan that remain based upon
Company securities.

5.9 Amendment of the Plan.

(a) The Committee may, without further action by the shareholders and without
receiving further consideration from the Participants, amend this Plan or
condition or modify awards under this Plan in response to changes in securities
or other laws or rules, regulations or regulatory interpretations thereof
applicable to this Plan or to comply with stock exchange rules or requirements.

(b) The Committee may at any time, and from time to time, modify or amend the
Plan, or any award granted under the Plan, in any respect; provided, however,
that, without shareholder approval the Committee may not:

(1) increase the maximum award levels established in Section 2.6 including the
maximum number of shares of Common Stock which may be issued under the Plan
(other than increases pursuant to Section 5.8);

(2) extend the term during which an Option may be exercised beyond ten years
from the Grant Date; or

(3) alter the terms of any Option to reduce the Exercise Price, or cancel any
outstanding Option award and replace it with a new Option, having a lower
Exercise Price, where the economic effect would be the same as reducing the
Exercise Price of the cancelled Option.

Except as provided in Section 5.9(a) above, no termination, modification or
amendment of the Plan (or any award granted under the Plan), shall, without the
consent of a Participant, adversely affect the Participant’s rights under any
award previously granted under the Plan.

5.10 Code Section 409A. It is the intent of the Company and the Committee that
no award or portion of this Plan shall constitute a nonqualified deferred
compensation plan, as such term is defined in section 409A of the Code, and the
terms of the Plan shall be interpreted in a manner consistent with that intent.
Notwithstanding the foregoing, to the extent that an award or feature of this
Plan becomes subject to section 409A, the Committee shall interpret and amend
the Plan without further action by the shareholders to the extent necessary or
desirable to comply with the section 409A requirements.

5.11 Governing Law. This Plan shall be construed in accordance with and governed
by the laws of the Commonwealth of Pennsylvania.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

Forfeiture

6.1 Forfeiture. Unless otherwise determined by the Committee, if (a) the Company
is required to prepare a material negative accounting restatement due to the
noncompliance of the Company with any financial reporting requirement under the
securities laws as a result of misconduct, and the Committee determines that
(1) the Participant knowingly engaged in the misconduct, (2) was grossly
negligent with respect to such misconduct or (3) knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
a Participant engaged in willful fraud, embezzlement or other similar misconduct
materially detrimental to the Company, the Company may require the Participant
to pay to the Company an amount (the “Forfeiture Amount”) equal to:

(A) in the case of a forfeiture pursuant to clause (a) hereof, the sum of
(x) the excess, if any, of (A) the proceeds of the sale (including sales to the
Company), during the 12-month period following the first public filing of the
financial document requiring restatement, of any Company securities acquired by
the Participant pursuant to an award under the Plan, over (B) the amount, if
any, paid by the Participant to purchase such Company securities, and (y) any
proceeds received by the Participant upon cash settlement, during the 12-month
period following the first public filing of the financial document requiring
restatement, of any award under the Plan; or

(B) in the case of a forfeiture pursuant to clause (b) hereof, the sum of
(x) the excess, if any, of (A) the proceeds of the sale (including sales to the
Company), during the 12-month period following the date of the Participant’s
misconduct, of any Company securities acquired by the Participant pursuant to an
award under the Plan, over (B) the amount, if any, paid by the Participant to
purchase such Company securities, and (y) any proceeds received by the
Participant upon cash settlement, during the 12-month period following the date
of the Participant’s misconduct, of any award under the Plan,

such Forfeiture Amount to be paid by the Participant within ten days of receipt
from the Company of written notice requiring payment by the Participant of the
Forfeiture Amount.

6.2 Committee Determination Binding. The Committee shall make all determinations
required pursuant to this Article VI in its sole and absolute discretion, and
such determinations shall be conclusive and binding on all persons.

6.3 Committee Discretion. Notwithstanding the foregoing provisions, the
Committee has sole and absolute discretion not to require a Participant to pay
the Forfeiture Amount, and its determination not to require any Participant to
pay the Forfeiture Amount with respect to any particular act by any particular
Participant shall not in any way reduce or eliminate the Committee’s authority
to require payment of the Forfeiture Amount with respect to any other act or
other Participant.

6.4 Effect of Change in Control. Notwithstanding the foregoing, this Article VI
shall not be applicable to any Participant following a Change in Control, nor
shall this Article VI be applicable to any Participant who incurs a “Qualifying
Termination.”

6.5 Non-Exclusive Remedy. This Article VI shall be a non-exclusive remedy and
nothing contained in this Article VI shall preclude the Company from pursuing
any other applicable remedies available to it, whether in addition to, or in
lieu of, application of this Article VI.

 

17